                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                     No. 5:19-CR-395-D


UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )             ORDER
                                             )
DEJANIQUE SHAW,                              )
                                             )
                           Defendant.        )


       On April 8, 2021, Dejanique Shaw ("defendant" or "Shaw'') moved to modify pre-trial release

conditions [D.E. 587]. Before the court will consider granting defendant's motion, defense counsel

must explain specifically how the electronic monitoring interferes with defendant's work schedule.

An employer prepares a work schedule. It is unclear how defendant's electronic monitoring hinders

her employer's ability to prepare a work schedule.

       SO ORDERED. This!/_ day of April 2021.




                                                      111mi~~~m
                                                      United States District Judge




            Case 5:19-cr-00395-D Document 588 Filed 04/09/21 Page 1 of 1
